Citation Nr: 0031363	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a sinus condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gallbladder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1942 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen claims of service 
connection for a sinus condition and for a gallbladder 
condition.  In June 1999 the veteran failed to report for a 
scheduled hearing before a traveling Member of the Board.  In 
August 1999 this matter came before the Board and was 
remanded to the RO for further development, as well as for 
the RO to initially consider whether the RO rating decision 
in October 1961 involved clear and unmistakable error.  By 
rating decision dated in August 1999, the RO found that there 
was no clear and unmistakable error committed in the October 
1961 rating decision which denied service connection for 
chronic sinusitis.  As the veteran did not file a notice of 
disagreement with that decision, it is not before the Board 
and will not be considered herein.  


FINDINGS OF FACT

1.  By June 1987 rating decision, the RO denied service 
connection for a sinus condition essentially finding that 
there was no evidence showing that a chronic sinus condition 
was incurred or aggravated by service, nor was there evidence 
showing that a current sinus condition was related to 
service; the veteran did not appeal that decision and it 
became final

2.  By rating decision in June 1987, the RO also denied 
service connection for a gallbladder condition, essentially 
finding that there was no evidence of a current gall bladder 
disability; the veteran did not appeal that decision and it 
became final. 

3.  Additional evidence submitted since the June 1987 rating 
decision is merely cumulative of the evidence that was 
previously of record, and is not probative of the issue of 
service connection for a sinus condition or of the issue of 
service connection for a gallbladder condition.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the July 1987 rating 
decision that denied service connection for a sinus condition 
is not new and material evidence and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).   

2.  Evidence added to the record since the July 1987 rating 
decision that denied service connection for a gall bladder 
condition is not new and material evidence and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in June 1987, the RO denied the 
veteran's claim for service connection for a sinus condition, 
finding that there was no evidence showing that the veteran 
had a current sinus condition which was related to the 
sinusitis he was treated for in service.  In June 1987 the RO 
also denied the veteran's claim for service connection for a 
gallbladder condition, finding that there was no evidence 
showing that such disability was incurred in or aggravated by 
service.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  

The evidence which was of record when the RO considered the 
veteran's claim in June 1987 included service medical records 
which showed that the veteran was treated for sinusitis 
during service, but there was no treatment for or findings of 
a gall bladder condition.  

Service medical records showed that on September 15, 1942 the 
veteran was seen for complaints of pain and cramps in the 
abdomen for four days, and was transferred to the U.S. Naval 
Hospital in Brooklyn.  On September 19, 1942 he was admitted 
with a chief complaint of right upper quadrant pain of two 
months duration, and the diagnosis was cholelithiasis.  A 
gall bladder series showed no evidence of stones or other 
pathology.  It was noted that at the time of his admission, 
the veteran's story and physical signs were suggestive of 
gall bladder disease, but all studies were found to be 
negative.  Prolonged observation in the hospital convinced 
the medical officer that there was a large functional element 
to the veteran's illness, and it was felt that he was 
reacting somewhat immaturely to his increasing burdens and 
responsibilities.  On October 14, 1942 his diagnosis was 
changed to "no disease", and he was discharged and returned 
to duty.  

Service medical records also show that on November 16, 1942 
the veteran was treated for frontal sinusitis.  It was noted 
that he had sinus trouble for almost his entire period of 
enlistment, and that he had been treated for sinusitis for 
two months while in training camp.  On November 20, 1942He 
was transferred to Norfolk Naval Hospital for disposition, 
where the diagnosis was frontal sinusitis, and it was noted 
that the veteran's complaints were out of proportion to the 
physical findings.  His medical examination was essentially 
negative and he was found to be fit for duty.  On April 12, 
1943 he was admitted for treatment for maxillary sinusitis 
and underwent operations involving openings made to the right 
and left antrum.  He was subsequently discharged to duty  On 
October 11, 1943 the veteran was admitted to the sicklist for 
complaints of headache, ringing in ears, and nervousness.  
Physical examination showed no evidence of any sinus 
pathology.  On October 21, 1945 he was transferred to the 
Jacksonville Naval Hospital and complained that he had 
sinusitis.  A general physical examination failed to reveal 
evidence of organic disease, and it was noted that he was 
occupied with somatic complaints.  On October 27, 1945 his 
diagnosis was changed to psychoneurosis, anxiety neurosis, 
and he later appeared before a Board of Medical Survey and 
was found to be unfit for service.  A Report of Medical 
Survey dated in November 1943 showed that the veteran's 
physical examination was essentially negative.

A Record of Hospitalization shows that the veteran was 
discharged in September 1944 after spending 15 days at a VA 
hospital for treatment for several diagnoses, including 
sinusitis, catarrhal, chronic right frontal, which was noted 
to not be of service origin, and had improved with treatment.  

On a VA report dated in June 1945 the veteran reported that 
he began having sinus trouble during service while he was 
stationed at the Naval Radio Training School.  He was then 
sent to Norfolk, Virginia, where he claimed he had 
"catarrhal fever, sinus and ear aches".  He reported that 
he continued to have sinus pains which occasionally affected 
his eyes.  He also reported having pains in his side which he 
believed to be gall bladder trouble, and for which he 
followed a diet.  

On VA examination in June 1945 the veteran reported that he 
was treated for a gall bladder condition by Dr. Keister in 
Tucson, Arizona, who reportedly wanted to remove the gall 
bladder, but the veteran refused.  He claimed that he 
followed a diet given to him by Dr. Keister.  He also 
reported that he had sinus trouble, including drainage and 
headaches.  An eye, ear, nose, and throat examination was 
negative for any findings.  

In a medical certificate dated in December 1945 the veteran 
complained of pains in the region of the gall bladder.  It 
was noted that he probably had gall bladder pathology.  He 
also had indigestion and was nervous.  Physical examination 
showed that there was tenderness in the region of the gall 
bladder.  The diagnosis was possible gall stones.  

On VA examination in November 1946 the veteran reported that 
his sinus condition troubled him very much.  He indicated 
that he was operated on during service and that the site of 
the operation was tender due to the mucous embedded in 
cavities.  He reported having a constant sore throat.  He 
reported that he was on a strict diet and could not eat 
greasy or highly spicy foods.  He claimed that his gall 
bladder condition benefited from him being on a bland diet.  
The diagnoses included "no gallbladder disease" and 
"sinusitis was not found".  

In a VA treatment record dated in October 1947 it was noted 
that the veteran reported that he had numerous gallbladder 
studies in service, but was always told that they were 
normal.  

On VA examination in October 1948 it was noted that the 
veteran had vague complaints about his gall bladder trouble, 
and reported that he had been on a diet of lettuce and greens 
because of his condition.  He claimed that his sinus trouble 
was still present, although it had improved somewhat in the 
past year.  Examination showed that his sinuses were normal.  

In August 1949 the veteran was hospitalized for 
neuropsychiatric treatment.  He reported that after boot camp 
he was stationed at the Naval Radio Training School and he 
started having sinus trouble because of the damp air, and 
that his sinus trouble continued throughout his service.  He 
reported that after his discharge from service he returned 
home, and was under the impression that he had gallbladder 
and sinus trouble.  Physical examination revealed some scars, 
and the remainder of the physical examination was within 
normal limits.  

On VA neuropsychiatric examination in July 1957 the veteran's 
chief complaint was trouble with his sinuses.  

On VA examination in July 1958 he complained about his 
sinuses, and claimed that when he ate greasy food the right 
side in his gallbladder area bothered him.  

By rating action in October 1961, the RO in part denied 
service connection for a sinus condition and for a 
gallbladder condition.  The RO found that the February 1944 
rating decision, and subsequent confirmatory ratings, 
involved clear and unmistakable error, because they failed to 
dispose of the veteran's claims for service connection for a 
sinus condition, a gallbladder condition, and several other 
claimed conditions.  

In April 1987 the veteran filed a claim for service 
connection for a gallbladder condition and for a sinus 
condition.  

A VA treatment record dated in April 1987 showed that the 
veteran was treated for sinusitis.  

By rating decision dated in April 1987, the RO denied service 
connection for a sinus condition and for a gall bladder 
condition.

Received by the RO in May 1987 were duplicate service medical 
records which had previously been reviewed by the RO.  
Accordingly, by confirmed rating decision dated in June 1987, 
the RO again denied service connection for a sinus condition 
and for a gallbladder condition.  The RO found that the 
evidence did not show that a chronic sinus condition or that 
a gallbladder condition was incurred in or aggravated by 
service.  As noted above, that determination is final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105.  In order to reopen such a claim, the 
veteran must present new and material evidence with respect 
to the claims which have been disallowed.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The additional evidence submitted since the June 1987 rating 
decision consists of a letter from the veteran dated in 
December 1987 in which he, in part, claimed that during 
service in Cuba, he was operated on for his sinuses, which he 
claimed did not do any good because of the severe headaches 
he had.  He claimed that when he breathed, there was a 
clicking sound in his nose.  He also claimed that during 
service at the Naval Training Center, he was sent to the 
Brooklyn Naval Hospital for gall bladder pains and was there 
for three months.  He claimed it was discovered that he had 
an acute gall bladder condition, and was advised to stay on a 
diet that he has remained on since his discharge.  He claimed 
he received an honorable medical discharge from service due 
to the sinus and gall bladder conditions.  He also 
essentially contended that he still had a sinus condition and 
a gall bladder condition.  

In February 1996 the veteran submitted a statement requesting 
that service connection be established for a sinus condition 
and for a gall bladder condition.  He claimed that during 
service he was treated at the Brooklyn Naval Hospital in 1942 
for his gall bladder and at the Naval Base Hospital in Cuba 
in 1943 for his sinus condition.  He also claimed that since 
he had been out of service he had been treated at the 
Clarksburg VAMC from January 1, 1980 through the present.  

In a VA treatment record dated in February 1996, the veteran 
reported several complaints, including sinus trouble.  He 
also reported having sinus surgery in 1942.  The assessment 
included history of chronic sinusitis.  

By rating action dated in June 1996, the RO found that new 
and material evidence had not been submitted to reopen the 
claims for service connection for a sinus condition and for a 
gallbladder condition.  The RO found that the additional 
evidence submitted did not establish that the veteran 
suffered from a sinus condition on a continuous basis since 
his period of service until the present; thus there was no 
evidence that any current sinus condition was related to the 
sinusitis that the veteran was treated for in service..  The 
RO also found that the latest clinical evidence did not 
mention any gall bladder abnormality, thus there was still no 
evidence of a current gall bladder condition.  

In a letter dated in June 1996, the veteran claimed he was 
discharged from service due to his sinus condition and his 
gall bladder condition.  He also described the treatment that 
he received for his sinus condition and gall bladder 
condition during service, and essentially contended that 
since service he has continued to have problems with his 
sinuses and his gall bladder.  

In August 1999, the Board remanded this matter to the RO for 
further evidentiary development, and for the RO to consider 
several recent U.S. Court of Appeals for Veterans Claims 
cases with regard to the veteran's claims.

In August 1999, the RO requested that the Clarksburg VA 
Medical Center (VAMC) provide all treatment records for the 
veteran dated from January 1, 1980 to the present.  

Received in August 1999 by the RO, from the Clarksburg VAMC, 
was treatment records for the veteran dated from 1985 to 
1999, as well as the following response "all records - 85 to 
present".  These VA treatment records included some records 
which had previously been associated with the claims folder 
and considered by the RO.  Additionally, these VA treatment 
records showed that in August 1992 the veteran was seen for 
evaluation of several complaints, including intolerance to 
fatty foods and sinusitis symptoms, which he claimed he had 
since he was in the Navy in 1943.  He had no acute symptoms 
that day.  The diagnosis included rule out gall bladder and 
esophagogastric pathology, and sinusitis, and he was referred 
for an ENT consultation.  In August 1992, an ENT consultation 
showed that he complained of chronic sinusitis, which he 
dated back to when he was in the Navy in 1943.  He reported 
having nasal surgery in 1943, and the record is partially 
illegible but shows that he reported having nasal congestion 
and intermittent facial pressure since then.  The assessment 
included chronic rhinitis.  In February 1996 he was referred 
to ENT for a consultation, and veteran complained of ringing 
in the ears with a history of chronic sinusitis with a 
history of surgery, and the assessment included allergic 
rhinitis.  In August 1996 he reported that he continued to 
have sinus problems.  In September 1996 he complained of 
frontal headaches, post-nasal drip, and a sore throat, and 
the assessment was allergic rhinitis.  

Also received in August 1999 was a statement from the veteran 
in which he essentially reiterated the contentions he made in 
previous statements.  An essentially duplicative statement 
was also received in August 2000.

In the most recent supplemental statement of the case issued 
in April 2000, the RO analyzed the veteran's application to 
reopen the previously denied claims for service connection 
under the definition of new and material evidence provided at 
38 C.F.R. § 3.156(a), and under the Hodge, Elkins, and 
Winters decisions, rather than the standard set forth in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Hodge v. 
West, 155 F. 3d. 1356 (Fed. Cir. 1998); Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  As a result of these three cases, 
there is now a three step test to apply when a veteran seeks 
to reopen a final decision based on new and material 
evidence.  Elkins at 218-219; Winters at 206.  Under Elkins, 
VA must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
determine whether based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the decisionmakers may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the statutory duty to assist has been 
fulfilled.  

In reviewing the evidence of record, the Board finds that the 
additional evidence submitted since the June 1987 RO rating 
decision is not new and material.  With regard to the claim 
for service connection for a sinus condition, the Board notes 
that the evidence of record at the time of the June 1987 
rating decision showed that the veteran was treated for 
sinusitis in service, and again in 1944, but on VA 
examinations in 1945, 1946, and 1948 no sinus condition was 
noted.  In April 1987, however, he was treated for sinusitis.  
Accordingly, what was missing at the time of the June 1987 
rating decision was evidence showing that the veteran's 
current sinus condition was related to the sinus condition 
that he was treated for in service.  As the evidence 
submitted subsequent to the June 1987 rating decision does 
not show that a current sinus condition was related to the 
veteran's service, and is merely cumulative of the evidence 
previously submitted, the Board finds that this additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

With regard to the claim for service connection for a gall 
bladder condition, the Board notes that the evidence of 
record at the time of the June 1987 rating decision showed 
that during service there were no treatment for or findings 
of a gall bladder condition during service.  There was also 
no subsequent evidence showing that the veteran had or was 
treated for a gall bladder condition.  Accordingly, what was 
missing at the time of the June 1987 rating decision was 
evidence showing that the veteran had a current gall bladder 
condition that was incurred or aggravated by service.  As the 
evidence submitted subsequent to the June 1987 rating 
decision did not show that the veteran had a current gall 
bladder condition, and was essentially cumulative of the 
evidence previously submitted, the Board finds that this 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board therefore finds that the veteran has not submitted 
new and material evidence to reopen the claims for service 
connection for a sinus condition or gall bladder condition.


ORDER

New and material evidence not having been presented, the 
claims for service connection for a sinus condition and for a 
gall bladder condition are not reopened.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 


- 10 -




- 1 -


